Nott, J.,
dissenting:
I am of the opinion that a sailing-vessel which did not see a large steamer until almost immediately before the moment of collision, although the steamer had seen her for half an hour and from the time when the two were five miles apart, must be deemed guilty of gross negligence; and I am further of the opinion that a schooner which, with twenty miles of sea-room before her, jibed and changed her course when so near to a steamer that she must inevitably run into her, should be regarded as the vessel that caused the disaster.
For these reasons I exonerate the captain of the Tallapoosa from all blame, and hold that he was guilty neither of want of skill nor want of prudence.